DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowance
	II.	Claims 1-13 are allowed.

Reasons for Allowance
III.	The following is an examiner’s statement of reasons for allowance: 
The closest prior art found is Evers et al. EP 1617601 B1 and Viswanathan et al. Pub. No.: US 2010/0329123 A1.
Evers teaches positioning of wireless devices in an ad hoc wireless network with high accuracy and high coverage (see paragraph [0012]), comprising: measuring distances between wireless devices and their one-hop neighbors, using distances together with their estimated accuracy and the accuracy of the calculated position of the wireless devices to compute the location of the wireless devices (see paragraph [0013] and claim 1), wherein a subset of nodes are designated as anchors and will be provided with accurate location information using, for example, GPS positioning (see paragraph [0013] and claim 1), and wherein nodes can refine their position by receiving a position update from one of its neighbors, re-calculating its own position, based on the new or more precise position just received from neighbors (see paragraph [0025]).
Viswanathan teaches each node in a wireless network capable of determining if there is an error associated with location information pertaining to the nodes (see paragraphs [0006] & [0048]).
Claim 1 is allowed because Evers and Viswanathan do not teach a positioning method of a target node in a wireless ad hoc network, comprising: performing an initial positioning to obtain a first positioning result for the target node; determining, based on the first positioning result and a second positioning result for an other node in the wireless ad hoc network, whether a positioning error exists in the first positioning result or not, wherein the second positioning result at least contains an accurate second positioning result; and calculating a third positioning result for the target node based on the accurate second positioning result, in response to determining a positioning error exists in the first positioning result.
Claim 2-8 and 12-13 are allowed based on their dependence on allowed independent claim 1.
Claim 9 contains limitations similar to the ones recited above in claim 1.  Therefore, claim 9 is allowed for the same reasons given above regrading claim 1.
Claim 10-11 are allowed based on their dependence on allowed independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
IV.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
June 27, 2022